                                              1    Sander L. Esserman (Admitted Pro Hac Vice)
                                                   Cliff I. Taylor (Admitted Pro Hac Vice)
                                              2    STUTZMAN, BROMBERG, ESSERMAN & PLIFKA, P.C.
                                                   2323 Bryan Street, Suite 2200
                                              3    Dallas, TX 75201-2689
                                                   Telephone: 214-969-4900
                                              4    Email: esserman@sbep-law.com

                                              5    Scott Summy
                                                   John Fiske (CSBN 249256)
                                              6    BARON & BUDD, P.C.
                                                   3102 Oak Lawn Avenue #1100
                                              7    Dallas, TX 75219
                                                   Telephone: 214-521-3605
                                              8    Email: ssummy@baronbudd.com

                                              9   Christopher H. Hart (CSBN 184117)
                                                  Kimberly S. Fineman (CSBN 184433)
                                             10   NUTI HART LLP
                                                  411 30TH Street, Suite 408
                                             11   Oakland, CA 94609-3311
                                                  Telephone: 510-506-7152
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12   Email: kfineman@nutihart.com

                                             13    Attorneys for Public Entities Impacted by the Wildfires
      2323 BRYAN STREET, SUITE 2200

         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                             14                          UNITED STATES BANKRUPTCY COURT
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                             15
                                                  In re                                           Case No. 19-30088-DM
                                             16
                                                  PG&E CORPORATION,                               Chapter 11
                                             17                                                   Lead Case, Jointly Administered
                                                          and
                                             18
                                                PACIFIC GAS AND ELECTRIC
                                             19 COMPANY,                                          MOTION OF PUBLIC ENTITIES FOR
                                             20                                                   APPOINTMENT OF OFFICIAL
                                                                        Debtors.                  COMMITTEE OF PUBLIC ENTITIES
                                             21                                                   PURSUANT TO 11 U.S.C. §§ 1102(a)(2)
                                                                                                  and 105(a)
                                             22 Affects PG&E Corporation
                                                 Affects Pacific Gas and Electric Company
                                             23 ☒ Affects both Debtors                            Hearing on Shortened Time:
                                                                                                  Date: March 13, 2019
                                             24 *All papers shall be filed in the Lead Case,      Time: 9:30 a.m. (Pacific Time)
                                                No. 19-30088-DM.                                  Place: 450 Golden Gate Avenue, Ctrm 17
                                             25                                                          San Francisco, CA 94102
                                                                                                  Judge: Hon. Dennis Montali
                                             26

                                             27

                                             28


                                            Case: 19-30088      Doc# 720    Filed: 03/01/19    Entered: 03/01/19 11:19:23     Page 1 of
                                                                                         21
                                              1 TABLE	OF	CONTENTS	

                                              2
                                                  I.      INTRODUCTION.......................................................................................................... 5 
                                              3
                                                  II.     JURISDICTION ............................................................................................................ 7 
                                              4
                                                  III.    BACKGROUND ............................................................................................................ 8 
                                              5
                                                  IV.     BASIS FOR RELIEF REQUESTED ......................................................................... 10 
                                              6
                                                          A.        The Court should order the formation of a Public Entities Committee
                                              7                     pursuant to 11 U.S.C. §§ 1102(a)(2) and pursuant to the Court’s authority
                                                                    under 11 U.S.C. § 105. ..................................................................................... 10 
                                              8
                                                          B.        Formation of a Public Entities Committee is necessary and proper to
                                              9                     provide the Public Entities with adequate representation in these
                                                                    bankruptcy cases. ............................................................................................. 14 
                                             10
                                                                    1.         The unique interests of the Public Entities require formation of a
                                             11                                separate Public Entities Committee...................................................... 15 
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12                     2.         The nature of these bankruptcy cases calls for a separate Public
                                                                               Entities Committee. ............................................................................... 17 
      2323 BRYAN STREET, SUITE 2200




                                             13
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                                                    3.         The unique nature of the Public Entities’ Wildfire Claims requires
                                             14                                that they be represented by a separate, homogeneous committee. ...... 18 

                                             15                     4.         A Public Entities Committee would perform tasks that the UCC and
                                                                               Tort Committee will not fulfill. ............................................................. 19 
                                             16
                                                                    5.         Formation of a Public Entities Committee would not result in delay or
                                             17                                unreasonable additional costs. ............................................................. 20 

                                             18 V.        CONCLUSION ............................................................................................................ 21 

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28
                                                  	

                                                                                                                 2
                                            Case: 19-30088        Doc# 720          Filed: 03/01/19             Entered: 03/01/19 11:19:23                    Page 2 of
                                                                                                 21
                                              1 TABLE	OF	AUTHORITIES	
                                                	
                                              2
                                                Cases 
                                              3 ADT Corp. v. Advantage Pkg.   Inc. (In re ADT Corp.),
                                                   352 F.3d 1062, 1066 (6th Cir. 2003) ...................................................................................... 13
                                              4
                                                In re Am. Atomics Corp.,
                                              5    2 B.R. 526 (Bankr. D. Ariz. 1980) ......................................................................................... 11

                                              6 In re Baldwin-United Corp.,
                                                   38 B.R. 802 (S.D. Ohio 1984) ............................................................................................... 11
                                              7
                                                In re Beker Indus. Corp.,
                                              8    55 B.R. 945, 948 (Bankr. S.D.N.Y. 1985) ............................................................................. 14

                                              9 In re Budd Co., Inc.,
                                                   512 B.R. 910, 912-13, 915 (Bankr. N.D. Ill. 2014) ......................................................... 15, 20
                                             10
                                                In re City of Detroit, Mich.,
                                             11    519 B.R. 673, 679 (Bankr. E.D. Mich. 2014) ............................................................ 12, 13, 14
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12 In re Dana Corp.,
                                                   344 B.R. 35, 38 (Bankr. S.D.N.Y. 2006) ............................................................................... 19
      2323 BRYAN STREET, SUITE 2200




                                             13
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                                In re Gates Engineering Co., Inc.,
                                             14    104 B.R. 653 (Bankr. Del. 1989) ..................................................................................... 11, 12

                                             15 In re Hills Stores, Co.,
                                                   137 B.R. 4, 6 (Bankr. S.D.N.Y. 1992) ................................................................................... 20
                                             16
                                                In re Johns-Manville Corp.
                                             17    68 B.R. 155 (S.D.N.Y. 1986)................................................................................................. 14

                                             18 In re K.P. Enterprise,
                                                   135 B.R. 174, 186 (Bankr. D. Me. 1992) .............................................................................. 12
                                             19
                                                In re Lion Capital Group,
                                             20    44 B.R. 684 (Bankr. S.D.N.Y. 1984) ............................................................................... 11, 12

                                             21 In re Mansfield Ferrous Castings, Inc.,
                                                   96 B.R. 779, 781 (Bankr. N.D. Ohio 1988) ........................................................................... 14
                                             22
                                                In re Mansfield Tire & Rubber Co.,
                                             23    39 B.R. 974 (N.D. Ohio 1983) ............................................................................................... 11

                                             24 In re Mehlhose,
                                                   469 B.R. 694, 710 (Bankr. E.D. Mich. 2012) ........................................................................ 12
                                             25
                                                In re Mercury Finance Co.,
                                             26    240 B.R. 270, 277 (N.D. Ill. 1999) ........................................................................................ 12

                                             27 In re Pierce,
                                                   237 B.R. 748, 753-54 (Bankr. E.D. Cal. 1999)...................................................................... 14
                                             28

                                                                                                                 3
                                            Case: 19-30088          Doc# 720          Filed: 03/01/19           Entered: 03/01/19 11:19:23                  Page 3 of
                                                                                                   21
                                              1 In re Residential Capital, LLC,
                                                   480 B.R. 550 (Bankr. S.D.N.Y. 2012) ................................................................................... 15
                                              2
                                                Statutes 
                                              3
                                                11 U.S.C. § 101(41) ............................................................................................................... 9, 13
                                              4
                                                11 U.S.C. § 105 .................................................................................................................... 10, 14
                                              5
                                                11 U.S.C. § 105(a) ..................................................................................................... 5, 12, 14, 21
                                              6
                                                11 U.S.C. § 1102 ........................................................................................................................ 13
                                              7
                                                11 U.S.C. § 1102(a) ................................................................................................................... 14
                                              8
                                                11 U.S.C. § 1102(a)(2)........................................................................................................ passim
                                              9
                                                11 U.S.C. § 1102(a)(4)......................................................................................................... 12, 14
                                             10
                                                11 U.S.C. § 1102(b) ............................................................................................................ passim
                                             11
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                                11 U.S.C. § 1102(b)(1) .......................................................................................................... 9, 11
                                             12
      2323 BRYAN STREET, SUITE 2200




                                                11 U.S.C. § 1102(b)(2) .............................................................................................................. 12
                                             13
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                                28 U.S.C. § 157 ............................................................................................................................ 7
                                             14
                                                28 U.S.C. § 157(b) ....................................................................................................................... 7
                                             15
                                                28 U.S.C. § 1334 .......................................................................................................................... 7
                                             16
                                                28 U.S.C. § 1408 .......................................................................................................................... 7
                                             17
                                                28 U.S.C. § 1409 .......................................................................................................................... 7
                                             18

                                             19 Other	Authorities 

                                             20 Internal Revenue Code of 1986, § 414(d) .................................................................................. 13

                                             21 Internal Revenue Code of 1986, § 457(b) .................................................................................. 13

                                             22 Rules	

                                             23 B.L.R. 5011-1(a) .......................................................................................................................... 7

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                                                       4
                                            Case: 19-30088             Doc# 720           Filed: 03/01/19             Entered: 03/01/19 11:19:23                      Page 4 of
                                                                                                       21
                                              1             The Public Entities1 hereby submit this Motion of Public Entities for Appointment of

                                              2 Official Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2) and 105(a) (the

                                              3 “Motion”), seeking the prompt formation of an official committee of Public Entities (a “Public

                                              4 Entities Committee”) pursuant to 11 U.S.C. §§ 1102(a)(2) and 105(a). The Public Entities also

                                              5 request the appointment of the Public Entities to the Public Entities Committee and such other

                                              6 related relief as the Court may deem appropriate.

                                              7             The Motion is supported by the points and authorities set forth below, the concurrently-

                                              8 filed notice and supporting declaration of Sander L. Esserman (“Esserman Declaration”), and

                                              9 all other pleadings and documents on file in this matter.

                                             10                                                   I.
                                                                                            INTRODUCTION
                                             11
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12             The Public Entities are the representative governmental bodies of communities that were
      2323 BRYAN STREET, SUITE 2200




                                             13 devastated by the 2017 Northern California Wildfires2 and the 2018 Camp Fire3 (collectively,
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                             14 the “Wildfires”). The Public Entities’ tort claims against the Debtors arising out of the Wildfires

                                             15 (the “PE Wildfire Claims”) are different, not only from the claims of individual tort claimants,

                                             16 but also from the claims of other governmental units who hold priority tax claims and other

                                             17 claims more traditionally asserted by governmental units. Indeed, there have been few (if any)

                                             18
                                                  1
                                                      The Public Entities consist of the following California public entities: (a) Calaveras County Water
                                             19 District, (b) Napa County, (c) City of Napa, (d) Mendocino County, (e) Lake County, (f) City of
                                                  Clearlake, (g) Nevada County, (h) Yuba County, (i) City of Santa Rosa, (j) Sonoma County, (k) Sonoma
                                             20 County Agricultural Preservation and Open Space District, (l) Sonoma County Community Development
                                                  Commission, (m) Sonoma County Water Agency, (n) Sonoma County Sanitation District, (o) Town of
                                             21 Paradise, and (p) Butte County. Notably, not all of the public entities with claims against the Debtors
                                                  arising out of the Wildfires are represented or have even made an appearance in these bankruptcies
                                             22 yet. There could be other public entities that would want to serve on a Public Entities Committee.

                                             23   2
                                                  The 2017 Northern California Wildfires began on October 8, 2017 when multiple wildfires spread
                                                through Northern California, including Napa, Sonoma, Butte, Humboldt, Mendocino, Del Norte, Lake,
                                             24 Nevada and Yuba Counties, as well as the area surrounding Yuba City. The Debtors acknowledge that
                                                the 2017 Northern California Wildfires consumed 245,000 acres of land, resulting in at least 44 fatalities
                                             25 and the destruction of an estimated 8,900 structures. See Declaration of Jason P. Wells in Support of First
                                                Day Motions and Related Relief, Dkt. No. 27 at p. 12-13.
                                             26
                                                  3
                                                      The 2018 Camp Fire began on November 8, 2018 near the city of Paradise, Butte County, California.
                                             27 The Debtors acknowledge that the 2018 Camp Fire consumed 153,336 acres of land, resulting in at least
                                                  86 facilities and the destruction of 13,972 residences, 528 commercial structures and 4,293 other
                                             28 buildings. See id. at p. 11-12.

                                                                                                     5
                                            Case: 19-30088        Doc# 720      Filed: 03/01/19     Entered: 03/01/19 11:19:23          Page 5 of
                                                                                             21
                                              1 bankruptcy cases where governmental units have been impacted in the manner or to the degree

                                              2 as the Public Entities have been impacted here. The PE Wildfire Claims are, therefore, truly

                                              3 unique, and must be treated separately from the claims of other creditors in this bankruptcy.

                                              4          Because of their unique interests and claims, the Public Entities have requested that the

                                              5 United States Trustee (the “Trustee”) form an official committee comprised solely of the Public

                                              6 Entities with respect to the PE Wildfire Claims. Such a committee would represent the Public

                                              7 Entities solely with respect to the PE Wildfire Claims and not any other claims that the Public

                                              8 Entities may assert in these bankruptcy cases, such as tax claims or other priority claims more

                                              9 typical of claims by governmental units. The Trustee has not contested the need for a Public

                                             10 Entities Committee. Instead, the Trustee has stated that “[a]lthough we do not reject or contest

                                             11 the reasons you set forth in favor of the appointment of a Public Entities Committee, we have
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12 concluded that appointment of such a committee would be outside the United States Trustee’s
      2323 BRYAN STREET, SUITE 2200




                                             13 statutory authority.” Esserman Declaration, ¶ 8 and Exhibit C. More specifically, the Trustee
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                             14 interprets 11 U.S.C. § 1102(b) to provide that only “persons” may serve on an official committee,

                                             15 and that the Public Entities do not fall under the definition of “persons” under the Bankruptcy

                                             16 Code.

                                             17          The issue raised by the Trustee is one of first impression for this Circuit. The Public

                                             18 Entities assert that the United States Trustee’s interpretation of Section 1102(b) is overly

                                             19 constrictive and is inconsistent with the decisions of other courts who have recognized their

                                             20 authority to order the formation of an official committee comprised of governmental units.

                                             21          The necessity of a Public Entities Committee cannot be overstated. The substantial

                                             22 amount of the PE Wildfire Claims (such aggregate amount could be in excess of $2.5 billion),

                                             23 the unique nature of those claims, and the importance of the claims to communities affected by

                                             24 the Wildfires mandate that the Public Entities have official committee representation in order to

                                             25 assure adequate representation of the Public Entities and their constituencies. The Public Entities

                                             26 have not been appointed to serve on either of the two existing committees formed by the Trustee:

                                             27

                                             28

                                                                                                 6
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19    Entered: 03/01/19 11:19:23        Page 6 of
                                                                                          21
                                                                                                         4
                                              1 the Official Committee of Unsecured Creditors (the “UCC”) and the Official Committee of Tort
                                                                                 5
                                              2 Claimants (the “Tort Committee”). It is, therefore, imperative that this Court order the

                                              3 formation of a Public Entities Committee.

                                              4             An official Public Entities Committee can (and should) serve a unique and significant

                                              5 role in the Debtors’ bankruptcy. Unlike the creditors represented by the UCC and the Tort

                                              6 Committee, the Public Entities cannot limit their concerns in these bankruptcies to simply

                                              7 recovery of their damages. The Public Entities owe a duty to their respective constituencies to

                                              8 ensure that the Debtors do not compromise safety, reporting, regulatory or other matters affecting

                                              9 the future health and welfare of the Public Entities’ communities in order to confirm a plan of

                                             10 reorganization. A separate Public Entity Committee can protect these interests in ways that the

                                             11 UCC or Tort Committee cannot. It would also allow them to more efficiently play their
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12 necessary role in the Debtors’ the proceedings going forward.
      2323 BRYAN STREET, SUITE 2200




                                             13             For these reasons, as will be set forth in more detail below, the Public Entities ask that
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                             14 the Court order the Trustee to form a Public Entities Committee.

                                             15                                                    II.
                                                                                             JURISDICTION
                                             16

                                             17             The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334,

                                             18 the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24

                                             19 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District

                                             20 Court for the Northern District of California (the “Bankruptcy Local Rules”). This is a core

                                             21 proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28

                                             22 U.S.C. §§ 1408 and 1409.

                                             23

                                             24

                                             25   4
                                                    On February 12, 2019, the Trustee formed the UCC. The Public Entities did not apply to be appointed
                                                  to the committee and no Public Entities were appointed to the committee. [Dkt. No. 409]
                                             26
                                                  5
                                                      On February 15, 2019, the Trustee formed the Tort Committee. The Public Entities did not apply to be
                                             27 appointed to the committee and no Public Entities were appointed to the committee. [Dkt. No. 453]

                                             28

                                                                                                      7
                                            Case: 19-30088        Doc# 720      Filed: 03/01/19      Entered: 03/01/19 11:19:23         Page 7 of
                                                                                             21
                                              1                                             III.
                                                                                        BACKGROUND
                                              2

                                              3          Each of the Public Entities suffered, to varying degrees, damages to one or more of the

                                              4 following public services: roads, bridges, sidewalks, culverts, drains, storm and water systems

                                              5 (both damage to and contamination of such systems), traffic lights, stop signs, public

                                              6 landscaping, art, lost capacities in reservoirs, water storage and landfills. In addition, dead or

                                              7 dying trees, soil erosion, debris flows, flooding, and mudslides that resulted from the wildfires

                                              8 are a threat to the public welfare and safety of the communities represented by the Public Entities.

                                              9 In the face of this massive destruction, the Public Entities’ damages have been compounded by

                                             10 (1) loss of revenue from property, sales, and other taxes, (2) loss of revenue-generating assets

                                             11 and services, (3) increased costs from workers’ compensation claims and overtime, (4) increased
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                             12 use and need of law enforcement, emergency response personnel, and other public safety
      2323 BRYAN STREET, SUITE 2200




                                             13 services, and (5) other factors. The Public Entities’ claims are unique and unlike the claims
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                             14 represented by a UCC or generalized Tort Committee. The Public Entities do not seek recovery

                                             15 on behalf of individuals or businesses affected by the wildfires. Instead, the Public Entities’

                                             16 interests encompass the very fabric of their constituent communities. The PE Wildfire Claims

                                             17 are vital to the health and welfare of their respective communities and can only be brought by

                                             18 the Public Entities.

                                             19          On January 30, 2019, the Public Entities delivered a letter to the Trustee requesting that

                                             20 the Trustee appoint an official committee of Public Entities. Esserman Declaration, ¶ 4 and

                                             21 Exhibit A. The Public Entities supplemented their January 30, 2019 letter to the Trustee with a

                                             22 February 6, 2019 letter that highlighted the unique and particularized nature of the Public

                                             23 Entities’ claims, described the difficulties the Public Entities would have serving on a more

                                             24 generalized committee, and again requested formation of a Public Entities official committee.

                                             25 Esserman Declaration, ¶ 5 and Exhibit B.

                                             26          On February 14, 2019, counsel for the Public Entities spoke with the Trustee regarding

                                             27 the Public Entities’ request for a separate official committee. During the conversation, the

                                             28 Trustee indicated that the Public Entities’ request for an official committee was still being

                                                                                                 8
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19    Entered: 03/01/19 11:19:23        Page 8 of
                                                                                          21
                                              1 considered, and that he would not appoint a Public Entity to the Tort Committee because they

                                              2 were excluded from the definition of “person” in the Bankruptcy Code. Esserman Declaration,

                                              3 ¶ 6. On February 19, 2019, counsel for the Public Entities received an email correspondence

                                              4 from the Trustee’s office stating that the Public Entities’ request for a separate official committee

                                              5 was still being considered. Esserman Declaration, ¶ 7.

                                              6          On February 20, 2019, the Trustee’s office provided notice to the Public Entities, through

                                              7 their counsel, stating that the Trustee would not form a Public Entities Committee, because the

                                              8 Trustee concluded that he lacked statutory authority to form such a committee. Esserman

                                              9 Declaration, ¶ 8. More specifically, the Trustee stated as follows:

                                             10                  Although we do not reject or contest the reasons you set forth in favor of
                                                         the appointment of a Public Entities Committee, we have concluded that
                                             11
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                                         appointment of such a committee would be outside the United States Trustee’s
                                             12          statutory authority. Specifically, the public entities noted in your letter are not
                                                         eligible to serve on a committee under the definition of “person” found in 11
      2323 BRYAN STREET, SUITE 2200




                                             13          U.S.C. § 101(41).
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                             14                 11 U.S.C. § 1102(b) governs committee appointments and composition.
                                                         Section 1102(b)(1) requires that the United States Trustee appoint “persons” to
                                             15
                                                         serve on official committees. Under 11 U.S.C. § 101(41), “[t]he term ‘person
                                             16          includes individual, partnership, and corporation, but does not include
                                                         governmental unit . . .” 11 U.S.C. § 101(41).
                                             17

                                             18 Esserman Declaration, Exhibit C.

                                             19          The Public Entities assert that the Trustee’s interpretation of 11 U.S.C. § 1102(b) is

                                             20 overly constrictive and inconsistent with decisions of other courts recognizing the authority of

                                             21 bankruptcy courts to order the formation of a committee of governmental units. Therefore, the

                                             22 Public Entities seek an order of this Court for the formation of a separate official committee of

                                             23 Public Entities.

                                             24
                                                  //
                                             25

                                             26 //

                                             27
                                                  //
                                             28

                                                                                                  9
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19     Entered: 03/01/19 11:19:23        Page 9 of
                                                                                          21
                                               1                                            IV.
                                                                                BASIS FOR RELIEF REQUESTED
                                               2

                                               3 A.       The Court should order the formation of a Public Entities Committee pursuant to
                                                          11 U.S.C. §§ 1102(a)(2) and pursuant to the Court’s authority under 11 U.S.C. §
                                               4          105.

                                               5          Pursuant to 11 U.S.C. § 1102(a)(2), “[o]n request of a party in interest, the court may

                                               6 order the appointment of additional committees of creditors or of equity security holders if

                                               7 necessary, to assure adequate representation of creditors or of equity security holders.” Section

                                               8 1102(b) addresses the composition of any such committee of creditors as follows:

                                               9          (b)(1) A committee of creditors appointed under subsection (a) of this section
                                                          shall ordinarily consist of the persons, willing to serve, that hold the seven largest
                                              10
                                                          claims against the debtor of the kinds represented on such committee, or of the
                                              11          members of a committee organized by creditors before the commencement of the
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                                          case under this chapter, if such committee was fairly chosen and is representative
                                              12          of the different kinds of claims to be represented.
      2323 BRYAN STREET, SUITE 2200




                                              13 11 U.S.C. § 1102(b) (emphasis supplied).
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14          The Trustee has not contested the Public Entities’ grounds for formation of a Public

                                              15 Entities Committee in these bankruptcy cases. Instead, the Trustee incorrectly interprets 11

                                              16 U.S.C. § 1102(b) to prohibit any creditors other than “persons” from serving on a committee.

                                              17 However, the plain language of 11 U.S.C. § 1102(b) provides for no such prohibition. Section

                                              18 1102(b) only provides an example of what a committee of creditors shall ordinarily consist of.

                                              19 A committee will ordinarily not consist of governmental units, because in most bankruptcy cases

                                              20 those creditors hold liquidated priority claims that may also be secured, such as tax claims, which

                                              21 do not require committee representation.          However, as noted above, this is no ordinary

                                              22 bankruptcy and the PE Wildfire Claims are no ordinary claims. The PE Wildfire Claims (which

                                              23 could exceed $2.5 billion) arise in tort, are unliquidated and unsecured, and will raise unique

                                              24 issues of valuation and treatment under any plan of reorganization proposed by the Debtors. As

                                              25 discussed in depth below, these factors mandate separate committee representation for the Public

                                              26 Entities.

                                              27

                                              28

                                                                                              10
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19 Entered: 03/01/19 11:19:23              Page 10 of
                                                                                          21
                                               1             At least two other courts have interpreted 11 U.S.C. § 1102(b) to permit the formation of
                                                                                                       6
                                               2 an official committee comprised of governmental units. In In re Lion Capital Group, 44 B.R.

                                               3 684 (Bankr. S.D.N.Y. 1984), the bankruptcy court heard a motion by the Greenburg Central

                                               4 School District No. 7, requesting the formation of a special committee of creditors pursuant to

                                               5 Section 1102(a)(2). The court held that “the municipalities and school districts claimants in this

                                               6 case could so serve because, inter alia, the provision of § 1102(b)(1) that only ‘persons’ could

                                               7 ‘ordinarily’ serve on a committee was not an absolute bar and because the claims of

                                               8 municipalities and school districts were not tax claims entitled to priority.” In re Lion Capital

                                               9 Group, 44 B.R. at 685. The court later ordered the formation of an official special committee to

                                              10 which the acting United States Trustee appointed only governmental units.                    Notably, as

                                              11 recognized by the court, the claims of the governmental units in Lion Capital were not for priority
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12 claims traditionally asserted by governmental units but were instead related to the sale of United
      2323 BRYAN STREET, SUITE 2200




                                              13 States Treasury obligations most, if not all, of which were subject to pre-petition open repurchase
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 transactions between the debtor and the governmental units. Id. at 685.

                                              15             Similarly, in In re Gates Engineering Co., Inc., 104 B.R. 653 (Bankr. Del. 1989), the

                                              16 State of Tennessee asked the court to permit governmental units to serve on a Warranty Claims

                                              17 Committee formed in that bankruptcy case and, in the alternative, the formation of a separate

                                              18 governmental entities committee.            The court recognized that, because of the nature of

                                              19 Tennessee’s claims, it was not functioning as a governmental unit when asserting those claims,

                                              20 but instead had the same interests as other members of the Warranty Claims Committee.

                                              21 However, the court determined that it did not have authority over the composition of committees

                                              22

                                              23

                                              24
                                                   6
                                                       In In re Am. Atomics Corp., 2 B.R. 526 (Bankr. D. Ariz. 1980), In re Baldwin-United Corp., 38 B.R.
                                              25 802 (S.D. Ohio 1984), and In re Mansfield Tire & Rubber Co., 39 B.R. 974 (N.D. Ohio 1983), the courts
                                                   ruled that governmental units could not serve on an unsecured creditors committee because the
                                              26 governmental units were not “persons” as defined by the Bankruptcy Code. However, these cases are
                                                   not binding on this Court. Furthermore, they are distinguishable from the case at bar, because the Public
                                              27 Entities are not seeking to serve on the UCC but are instead requesting a separate Public Entities
                                                   Committee comprised solely of the Public Entities.
                                              28
                                                                                                                                              …Continued
                                                                                                 11
                                            Case: 19-30088        Doc# 720      Filed: 03/01/19 Entered: 03/01/19 11:19:23               Page 11 of
                                                                                             21
                                                                               7
                                               1 appointed by the U.S. Trustee, and therefore, could not dictate to the Trustee who was to serve

                                               2 on the Warranty Claims Committee. The court then turned to Tennessee’s request for alternative

                                               3 relief. The court determined that it had authority to order the formation of a governmental unit

                                               4 committee, stating “[t]he alternative request for a governmental entities committee is one upon
                                                                                                         8
                                               5 which the court has authority to act under § 1102(b)(2). While the Gates Engineering court did

                                               6 not find that such a committee of governmental units was warranted under the circumstances of

                                               7 that case, it clearly recognized the authority of bankruptcy courts to form such committees.

                                               8             Here, as in Lion Capital, the Public Entities claims are not the types of claims

                                               9 traditionally brought by governmental units in bankruptcies and the need for committee

                                              10 representation for the Public Entities is paramount.

                                              11             Even if Section 1102(b) does not provide explicit authority for this Court to order the
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12 formation of a Public Entities committee (which, the Public Entities contend that it does), this
      2323 BRYAN STREET, SUITE 2200




                                              13 Court may, and should, exercise its authority under 11 U.S.C. § 105(a) to order the formation of
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 a Public Entities Committee. Section 105(a) gives the bankruptcy courts the power to issue
                                                                                                                     9
                                              15 orders it deems appropriate to carry out the provisions in Title 11. In re Mercury Finance Co.,

                                              16 240 B.R. 270, 277 (N.D. Ill. 1999) (citing In re K.P. Enterprise, 135 B.R. 174, 186 (Bankr. D.

                                              17 Me. 1992). “This authority ‘exceeds the equitable authority available under ‘tradition equity

                                              18 jurisprudence.’” In re City of Detroit, Mich., 519 B.R. 673, 679 (Bankr. E.D. Mich. 2014)

                                              19 (quoting In re Mehlhose, 469 B.R. 694, 710 (Bankr. E.D. Mich. 2012)). These broad equitable

                                              20
                                                   7
                                                       In 2005, Congress restored the explicit statutory authority of bankruptcy courts to order changes to the
                                              21 membership of creditors’ committees with the inclusion of 11 U.S.C. § 1102(a)(4). In re ShoreBank
                                                   Corp., 467 B.R. 156, 160 (Bankr. N.D. Ill. 2012).
                                              22
                                                   8
                                                       The court’s reference to the Bankruptcy Code, Section 1102(b)(2) appears to be a typographical error.
                                              23 Section 1102(b)(2) pertains to the composition of a committee of equity security holders. The court’s
                                                   reference should have been to 11 U.S.C. § 1102(a)(2), which pertains to the appointment of additional
                                              24 committees.

                                              25   9
                                                    More specifically, 11 U.S.C. § 105(a) provides that “[t]he court may issue any order, process, or
                                                 judgment that is necessary or appropriate to carry out the provisions of this title. No provision of this
                                              26 title providing for the raising of an issue by a party in interest shall be construed to preclude the court
                                                 from, sua sponte, taking any action or making any determination necessary or appropriate to enforce or
                                              27 implement court orders or rules, or to prevent an abuse of process.” 11 U.S.C. § 105(a).

                                              28

                                                                                                   12
                                            Case: 19-30088         Doc# 720       Filed: 03/01/19 Entered: 03/01/19 11:19:23               Page 12 of
                                                                                               21
                                               1 powers are, however, constrained to actions or determinations that are not inconsistent with the

                                               2 Bankruptcy Code. City of Detroit, Mich. at 680 (citing ADT Corp. v. Advantage Pkg. Inc. (In re
                                                                                   th
                                               3 ADT Corp.), 352 F.3d 1062, 1066 (6 Cir. 2003)).

                                               4             Here, formation of a Public Entities Committee is not inconsistent with the Bankruptcy

                                               5 Code. Nowhere does the Bankruptcy Code expressly prohibit this Court from ordering the

                                               6 formation of a separate committee for the Public Entities. The Public Entities must have a unified

                                               7 voice and the Debtors must have one point of contact when dealing with the Public Entities, not

                                               8 only for resolution of the PE Wildfire Claims, but also any regulatory or legislative relief for

                                               9 which the Debtors may require the support or acquiescence of the Public Entities. To preclude

                                              10 committee representation to the Public Entities under such circumstances cannot have been the

                                              11 intent of Congress when drafting 11 U.S.C. § 1102(b).
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12             Indeed, the 1994 amendment to 11 U.S.C. § 101(41)’s definition of “person” to include
      2323 BRYAN STREET, SUITE 2200




                                              13 certain governmental units for purposes of Section 1102 evidences Congress’ acknowledgment
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                                                                                                                             10
                                              14 that there should not be an absolute bar of committee representation for governmental units.

                                              15 While, the 1994 amendment to the definition of “person” does not expressly contemplate the PE

                                              16
                                                   10
                                                        In 1994, Congress amended the Bankruptcy Code to include the following types of governmental
                                              17 units within the definition of “person” for purposes of Section 1102 as follows:

                                              18 . . . a governmental unit that—

                                              19             (A) acquires an asset from a person—

                                              20                     (i) as a result of the operation of a loan guarantee agreement; or

                                              21                     (ii) as receiver or liquidating agent of a person;

                                              22             (B) is a guarantor of a pension benefit payable by or on behalf of the debtor or an
                                                             affiliate of the debtor; or
                                              23
                                                             (C) is the legal or beneficial owner of an asset of—
                                              24
                                                                     (i) an employee pension benefit plan that is a governmental plan, as defined in
                                              25             section 414(d) of the Internal Revenue Code of 1986; or

                                              26                      (ii) an eligible deferred compensation plan, as defined in section 457(b) of the
                                                             Internal Revenue Code of 1986;
                                              27
                                                   shall be considered, for purposes of section 1102 of this title, to be a person with respect to such
                                              28 asset or such benefit.

                                                                                                  13
                                            Case: 19-30088        Doc# 720       Filed: 03/01/19 Entered: 03/01/19 11:19:23                 Page 13 of
                                                                                              21
                                               1 Wildfire Claims, neither Congress nor anyone else could have foreseen the mass devastation that

                                               2 has given rise to the PE Wildfire Claims. Without an express prohibition in the Bankruptcy

                                               3 Code against governmental units serving on a committee in the Bankruptcy Code, Congress’

                                               4 identification of certain types of claims that may ordinarily permit a governmental unit to serve

                                               5 on a general creditors committee should not be interpreted to bar the formation of a separate

                                               6 Public Entities Committee where, as here, the circumstances demand it. See In re City of Detroit,

                                               7 Mich., 519 B.R. 673, 680 (Bankr. E.D. Mich. 2014) (holding that vacating the appointment of a

                                               8 committee is not inconsistent with the bankruptcy code where the bankruptcy code does not

                                               9 explicitly prohibit the bankruptcy court from doing so); In re Pierce, 237 B.R. 748, 753-54

                                              10 (Bankr. E.D. Cal. 1999) (holding that section 105 could be utilized by bankruptcy courts to

                                              11 review the United States Trustee’s committee appointment prior to the addition of Section
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12 1102(a)(4) to the Bankruptcy Code, where “the court does not believe that Congress intended to
      2323 BRYAN STREET, SUITE 2200




                                              13 grant the UST wholly unfettered discretion in appointing committee members”).           Where, as
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 here, the governing authority (i.e., 11 U.S.C. § 1102(b)) does not expressly prohibit this Court

                                              15 from taking action, the Court may use its powers under 11 U.S.C. § 105(a) to take such action if

                                              16 the Court, exercising its discretion, determines that doing so is necessary or appropriate to carry

                                              17 out the provisions of title 11.

                                              18 B.       Formation of a Public Entities Committee is necessary and proper to provide the
                                                          Public Entities with adequate representation in these bankruptcy cases.
                                              19

                                              20          The Public Entities need committee representation in order to be adequately represented

                                              21 in these bankruptcy proceedings. Bankruptcy Code, Section 1102(a) “affords no test of

                                              22 adequate representation leaving the bankruptcy courts with discretion to examine the facts of

                                              23 each case to determine if additional committees are warranted.” In re Mansfield Ferrous

                                              24 Castings, Inc., 96 B.R. 779, 781 (Bankr. N.D. Ohio 1988) (citing In re Beker Indus. Corp., 55

                                              25 B.R. 945, 948 (Bankr. S.D.N.Y. 1985) and In re Johns-Manville Corp. 68 B.R. 155 (S.D.N.Y.

                                              26 1986)). “In deciding whether appointment of additional creditors’ committee is necessary to

                                              27 ensure adequate representation, courts have considered many and diverse factors, including (1)

                                              28 ability of existing committee to function; (2) nature of Chapter 11 case; (3) standing and desires

                                                                                              14
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19 Entered: 03/01/19 11:19:23           Page 14 of
                                                                                          21
                                               1 of the various constituencies; (4) ability of creditors to participate in case without an additional

                                               2 committee; (5) delay and additional cost that would result if appointment were granted; (6) tasks

                                               3 that the separate committee would perform; and (7) other factors relevant to adequate

                                               4 representation issue.” In re Budd Co., Inc., 512 B.R. 910, 912-13 (Bankr. N.D. Ill. 2014) (citing

                                               5 In re Residential Capital, LLC, 480 B.R. 550 (Bankr. S.D.N.Y. 2012)). No one factor is

                                               6 dispositive, and the amount of due consideration given to each depends on the circumstances of

                                               7 the particular chapter 11 case. In re Budd, 512 B.R. at 913. As discussed below, application of

                                               8 these factors dictates that a separate Public Entities Committee be formed in these bankruptcy

                                               9 cases for purposes of adequately representing the interests of the Public Entities.

                                              10          1.      The unique interests of the Public Entities require formation of a separate
                                                                  Public Entities Committee
                                              11
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12          The PE Wildfire Claims are unique and differ substantially from the claims of other
      2323 BRYAN STREET, SUITE 2200




                                              13 creditors in these bankruptcy cases. While the general unsecured creditors and the tort claimants
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 seek damages owed to them as individuals or entities related to contract claims, vendor debt,

                                              15 personal injury, property damage, and related claims, the Public Entities have suffered damages

                                              16 more public in nature, such as infrastructure damages, fire suppression costs, debris cleanup, and

                                              17 loss of tax revenue. The unique nature of the PE Wildfire Claims has consistently been

                                              18 recognized by the Debtors as requiring that those claims be treated separately and distinctly from

                                              19 other claims against the Debtors.

                                              20          From the first day of these bankruptcy cases, the Debtors have recognized that the PE

                                              21 Wildfire Claims are separate and distinct from other wildfire claims, let alone general unsecured

                                              22 claims or non-wildfire related tort claims.11 This separate treatment of the Public Entities’ claims

                                              23 in these bankruptcy cases is consistent with how the PE Wildfire Claims were dealt with in the

                                              24 tort system. In the pre-petition wildfire litigation, the Superior Court of California, County of

                                              25 San Francisco identified four distinct classes of wildfire claimants and recognized the need to

                                              26

                                              27   11
                                                     See Declaration of Jason P. Wells in Support of First Day Motions and Related Relief, Bankr. N.D.
                                                   Cal. Docket No. 27 at p. 14-16.
                                              28
                                                                                                                                        …Continued
                                                                                              15
                                            Case: 19-30088      Doc# 720     Filed: 03/01/19 Entered: 03/01/19 11:19:23             Page 15 of
                                                                                          21
                                                                                                  12
                                               1 treat each class of wildfire claimant separately. The Superior Court of California appointed
                                                                                                                 13
                                               2 separate lead counsel for the Public Entities in that litigation and required that each class of
                                                                                                                                   14
                                               3 claimants (including the Public Entities) submit separate complaints to the Court. The Superior

                                               4 Court of California recognized that the Public Entities, individual claimants, and the subrogation

                                               5 claimants each have separate interests and determined that it is appropriate to address each class

                                               6 of claims separately. Similarly, in the pre-petition wildfire litigation, the Hon. Jay C. Gandhi

                                               7 (Ret.) was appointed as mediator (the “Public Entities Mediator”) to deal solely with the Public

                                               8 Entities’ claims. The cost of the Public Entities Mediator has been paid, in part, by the Debtors.

                                               9 The mediation of the Public Entities’ claims has been conducted separate and apart from the

                                              10 mediation of the individual claimants’ claims and the subrogation claimants’ claims. Notably,

                                              11 the Debtors have attended several mediation sessions with the Public Entities after the Debtors’
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12 bankruptcy petition date, and the Public Entities Mediator has continued to serve in his role as
      2323 BRYAN STREET, SUITE 2200




                                              13 the separate mediator for just the Public Entities’ claims. It is contemplated that the separate
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 mediation of the Public Entities’ claims will continue, as will the Public Entities Mediator’s role

                                              15 therein.

                                              16              The Public Entities have separate and distinct interests, different types of damages, and

                                              17 the bases of the PE Wildfire Claims differ from the general unsecured creditors and other tort

                                              18 claimants. In light of the discrete nature of the PE Wildfire Claims, there will likely be numerous

                                              19 issues and matters that arise during these bankruptcy proceedings where the interests of the

                                              20 Public Entities will diverge and are quite different from those of the general unsecured creditors

                                              21 or other tort claimants. Both the Debtors and the pre-petition litigation court have recognized the

                                              22 separate interests of Public Entities and have determined that it is appropriate to address the

                                              23

                                              24   12
                                                    See Case Management Order No. 1, Coordination Proceeding Special Title [Rule 3.550] California
                                                 North Bay Fire Cases attached as Exhibit D to the Esserman Declaration. The Superior Court of
                                              25 California separated wildfire claimants into the following categories: (1) the individual plaintiffs
                                                 (individuals and businesses damaged by the fires), (2) the public entities, (3) class action plaintiffs, and
                                              26 (4) the insurer subrogation claimants.

                                              27   13
                                                        See id. at p. 6.

                                              28   14
                                                        See id. at p. 11.


                                                                                                 16
                                            Case: 19-30088           Doc# 720   Filed: 03/01/19 Entered: 03/01/19 11:19:23               Page 16 of
                                                                                             21
                                               1 Public Entities’ claims separately. For the same reasons, a separate Public Entities Committee

                                               2 is proper in these proceedings.

                                               3           2.      The nature of these bankruptcy cases calls for a separate Public Entities
                                                                   Committee.
                                               4

                                               5           In bankruptcy proceedings of this magnitude, it is not only common, but crucial to fair

                                               6 and orderly proceedings, to form multiple committees in order to ensure that discrete classes of

                                               7 claimants with substantial claims (here, the Public Entities have aggregate claims against the

                                               8 Debtors which could be in excess of $2.5 billion) are provided adequate representation and

                                               9 recognition. As noted, the Trustee has already formed committees for unsecured creditors and

                                              10 for tort claimants.

                                              11           Given the size of the Public Entities’ claims, it is evident that the Debtors cannot have a
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12 meaningful reorganization without providing for a meaningful recovery by the Public Entities.
      2323 BRYAN STREET, SUITE 2200




                                              13 It is not an option for the Debtors to simply allow the PE Wildfire Claims (which could be in
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 excess of $2.5 billion) to simply “pass through” the bankruptcy. Due to the public nature of the

                                              15 Public Entities claims, and the exigencies of the safety and welfare of thousands of citizens

                                              16 associated with those claims, a Public Entities Committee is necessary to provide a centralized

                                              17 point of contact for the Debtors when negotiating a viable plan of reorganization that adequately

                                              18 provides for the Public Entities and the communities for whom they are responsible.

                                              19           Furthermore, the Debtors’ reorganization plans contemplate negotiating with regulators

                                              20 and policymakers (i.e., legislatures) to implement extraordinary measures to stabilize the
                                                                              15
                                              21 Debtors’ financial condition. The Debtors will almost certainly request the support of the

                                              22 Public Entities on any attempts by the Debtors to obtain legislative or regulatory relief as part

                                              23 of the plan process. The Debtors could need the support of the Public Entities both for purposes

                                              24   15
                                                       In the Debtors January 13, 2019 Form 8-K, the Debtors state that one consideration going into this
                                              25   bankruptcy was “the likelihood that regulators and policy makers were willing and able to timely
                                                   implement extraordinary measures to stabilize PG&E’s financial condition” and “the unique nature of
                                              26   California’s doctrine of inverse condemnation and whether it is possible for PG&E to continue to own
                                                   and operate all of its current assets as an investor-owned utility subject to that doctrine.” (PG&E Jan. 12,
                                              27   2019 Form 8-K). Similarly, the Debtors have indicated that one of its principal objects of this bankruptcy
                                                   is to work collaboratively with State regulators and policy makers to address PG&E’s liability and future
                                              28   operations.


                                                                                                 17
                                            Case: 19-30088       Doc# 720       Filed: 03/01/19 Entered: 03/01/19 11:19:23                 Page 17 of
                                                                                             21
                                               1 of obtaining support for new legislation in the legislature and to obtain public support for any

                                               2 legislative measures pursued by the Debtors. It is incumbent upon each Public Entity to

                                               3 represent the interests of its community with respect to any position taken on new or existing

                                               4 legislation proposed or sought by the Debtors. Under no circumstances may the Public Entities

                                               5 have a position on legislative acts imposed on them merely because they were out-voted by

                                               6 UCC members or Tort Committee members representing the interests of individual claimants.

                                               7 Similarly, the Public Entities cannot be placed in a position where they are deemed (by UCC or

                                               8 Tort Committee action) to have approved or supported any position taken by the Debtors with

                                               9 respect to any regulatory commissions. For the Public Entities to consider any such measures

                                              10 by the Debtors, the Public Entities should act as a centralized and independent body. A Public

                                              11 Entities Committee will provide the needed centralization and independence.
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12          3.      The unique nature of the Public Entities’ Wildfire Claims requires that they be
                                                                  represented by a separate, homogeneous committee.
      2323 BRYAN STREET, SUITE 2200




                                              13
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14          Creditors appointed to a committee hold a fiduciary duty to the respective constituencies

                                              15 represented by the applicable committee. While a typical tort claimant is interested primarily, if

                                              16 not solely, in recovering its individual financial damages, the Public Entities have broader

                                              17 concerns, including providing for the public safety and welfare of all of their citizens. Those

                                              18 concerns encompass not only adequate funding for rebuilding public works, but also

                                              19 consideration of the reorganized debtors’ ability and willingness to provide services in a safe and

                                              20 responsible manner going forward.

                                              21          The Public Entities cannot disregard or dilute the existing duties owed to their

                                              22 communities in order to act on behalf of a broader constituency of individual and business

                                              23 claimants whose interests may not always be aligned with those of the public welfare.

                                              24 Participation of the Public Entities on a committee comprised of anything but the Public Entities

                                              25 could present circumstances where the interests of the Public Entities’ communities diverge from

                                              26 the interests of the committee’s constituents. Where those interests cannot be reconciled, the

                                              27 Public Entities could be placed in a difficult situation.

                                              28

                                                                                              18
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19 Entered: 03/01/19 11:19:23           Page 18 of
                                                                                          21
                                               1          The ability of the existing committees to function properly is a factor in the

                                               2 determination of whether a court should order the appointment of another committee. See In re

                                               3 Dana Corp., 344 B.R. 35, 38 (Bankr. S.D.N.Y. 2006) (recognizing that “[t]he ability of an

                                               4 official committee to function is a significant factor in the determination of whether a court

                                               5 should order the appointment of another committee”). Here, any committee that will require

                                               6 the Public Entities to divide their duties among differing constituencies will be problematic

                                               7 from the outset. These bankruptcy proceedings require committee representation for the Public

                                               8 Entities. That representation must be in the form of a committee comprised solely of Public

                                               9 Entities.

                                              10          4.     A Public Entities Committee would perform tasks that the UCC and Tort
                                                                 Committee will not fulfill.
                                              11
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12          To the Public Entities, resolution of the Debtors’ liability for the wildfires is not simply
      2323 BRYAN STREET, SUITE 2200




                                              13 an exercise of estimating aggregate damages and determining a fair allocation of the monies
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                              14 available to compensate victims. The Public Entities have the unique interest of also ensuring

                                              15 that the Debtors do not compromise future safety, reporting, operational or other matters in these

                                              16 bankruptcies in order to confirm a plan of reorganization. The Public Entities are charged with

                                              17 protecting the interests of all their existing and future citizens. They cannot sacrifice future

                                              18 concerns for other consideration. This interest in the future safety and welfare of the Public

                                              19 Entities’ communities can be juxtaposed to limited interests of other creditors in these

                                              20 bankruptcies who may be solely concerned with recovery of as much of their claims as possible.

                                              21 While a UCC or Tort Committee may take positions on issues without regard to the effect on the

                                              22 Debtors’ future operations and safety measures, the Public Entities cannot. A separate Public

                                              23 Entity Committee, therefore, can protect the interest of the future safety and welfare of the

                                              24 communities served by the Debtors in ways that a UCC or Tort Committee will not.

                                              25

                                              26

                                              27

                                              28

                                                                                              19
                                            Case: 19-30088     Doc# 720      Filed: 03/01/19 Entered: 03/01/19 11:19:23            Page 19 of
                                                                                          21
                                               1             5.      Formation of a Public Entities Committee would not result in delay or
                                                                     unreasonable additional costs.
                                               2

                                               3             Formation of a Public Entities Committee will not result in any delay in the bankruptcy

                                               4 proceedings. These bankruptcy cases are approximately a month old, and the UCC and Tort

                                               5 Committees were formed less than two weeks ago. Furthermore, while “[t]he potential added

                                               6 cost is not sufficient in itself to deprive the creditors of the formation of an additional committee
                                                                                  16
                                               7 if one is otherwise appropriate,” it is worth noting that a Public Entities Committee will likely

                                               8 not result in appreciable additional costs to the Debtors’ estates. Given the focus of the Public

                                               9 Entities, a Public Entities Committee may not need to engage investment bankers or accountants,

                                              10 if it could rely on the accountants engaged by the other official committees for information and

                                              11 analysis relevant to the Public Entities in some equal sharing arrangement. A Public Entities
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                              12 Committee could share certain professionals such as accountants, investment bankers and the
      2323 BRYAN STREET, SUITE 2200




                                              13 like and need not engage separate professionals (except for lawyers) at this time, unless the
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                                                                        17
                                              14 Bankruptcy Court agrees to such relief. Finally, the appointment of an Official Committee of

                                              15 Public Entities may very well expedite resolution of key issues in these bankruptcy cases, which

                                              16 would save considerable administrative costs for Debtors.

                                              17
                                                   //
                                              18

                                              19 //

                                              20
                                                   //
                                              21

                                              22

                                              23

                                              24

                                              25
                                                   16
                                              26        In re Hills Stores, Co., 137 B.R. 4, 6 (Bankr. S.D.N.Y. 1992); see also In re Budd, 512 B.R. at 915.

                                              27   17
                                                    An Official Committee of Public Entities would only need to engage its own accountants or financial
                                                 advisors in the event there is a dispute with the other committees or issues arise regarding the sharing of
                                              28 information among the committees, assuming equal sharing of and access to such professionals.

                                                                                                   20
                                            Case: 19-30088         Doc# 720       Filed: 03/01/19 Entered: 03/01/19 11:19:23               Page 20 of
                                                                                               21
                                               1                                            V.
                                                                                        CONCLUSION
                                               2

                                               3          For the reasons set forth above, the Public Entities respectfully request that this Court

                                               4 enter an order, pursuant to 11 U.S.C. § 1102(a)(2) and/or § 105(a), directing the United States

                                               5 Trustee to promptly appoint an Official Committee of Public Entities consisting of the members

                                               6 of the Public Entities, and for such other and further relief as the Court deems appropriate.

                                               7

                                               8 Dated: March 1, 2019                       STUTZMAN, BROMBERG, ESSERMAN &

                                               9                                            PLIFKA, P.C.

                                              10

                                              11
STUTZMAN BROMBERG ESSERMAN & PLIFKA, P.C.




                                                                                            By: /s/ Sander L. Esserman
                                              12                                                    Sander L. Esserman
      2323 BRYAN STREET, SUITE 2200




                                              13                                            Counsel for Creditors
         TELEPHONE: 214-969-4900
           DALLAS, TX 75201-2689




                                                                                            Public Entities Impacted by the Wildfires
                                              14

                                              15
                                                   Dated: March 1, 2019                     BARON & BUDD, P.C.
                                              16

                                              17                                            By: /s/ Scott Summy
                                              18                                                    Scott Summy

                                              19                                            Counsel for Creditors
                                                                                            Public Entities Impacted by the Wildfires
                                              20

                                              21
                                                   Dated: March 1, 2019                     NUTI HART LLP
                                              22

                                              23                                            By: /s/ Kimberly S. Fineman
                                              24                                                    Kimberly S. Fineman

                                              25                                            Counsel for Creditors
                                                                                            Public Entities Impacted by the Wildfires
                                              26

                                              27

                                              28

                                                                                             21
                                            Case: 19-30088     Doc# 720     Filed: 03/01/19 Entered: 03/01/19 11:19:23           Page 21 of
                                                                                         21
